Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This action is in response to Applicant’s submission January 15, 2021 After Final.

	Applicant’s amendment submitted January 15, 2021, will be entered.  However, the amendment does not overcome the rejections of record in the final office action issued October 30, 2020.  Specifically, the rejection is based on Tayal’s disclosure of intravaginal administration of Paromomycin at a dose of 250 as an intravaginal tablet, In view of Klopotenko’s disclosure of intravaginal compositions for treating trichomonas infection in the form of gels, creams, suppositories, pastes, or ointments which include debriding agents such as lysozyme and collagenase, and commonly used pharmaceutical excipients.
	In the arguments submitted January 15, 2021, and in previous communications, Applicant has argued that prior art formulations of paromomycin produce severe side effects including vaginal soreness and ulceration.  By contrast, Applicant has stated that three formulations according to the instant claims were tested and found to produce no side effects.  An intravaginal formulation of paromomycin that can deliver a dose of 250mg or higher without side effects would possess surprising and unexpected properties.  However, in order to overcome a finding of obviousness, evidence of unexpected results must be made of record such that the scope of the claims is commensurate in scope with the evidence of unexpected results.  This can involve either disclosure of data covering the entire scope of the claims, or disclosure of a pattern or overall trend such that one skilled in the art could extrapolate from the data available.  In the present case, however, it is unclear what the source of the unexpected advantage is.  A review of the art concerning intravaginal paromomycin reveals that gel or 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        2/15/2021